


THIS NOTE HAS BEEN ISSUED WITHOUT REGISTRATION OR QUALIFICATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS AND MAY
NOT BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF WITHOUT (A) SUCH REGISTRATION
AND QUALIFICATION, OR (B) AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
MAKER IN FORM AND SUBSTANCE THAT SUCH SALE, TRANSFER, OR DISPOSITION MAY
LAWFULLY BE MADE WITHOUT REGISTRATION OR QUALIFICATION.
THIS NOTE IS SUBJECT TO THE TERMS OF A SUBORDINATION AGREEMENT, DATED AS OF
OCTOBER 17, 2013 (AS IN EFFECT FROM TIME TO TIME, THE “SUBORDINATION
AGREEMENT”), BY AND AMONG MAKER (AS DEFINED BELOW), PAYEE (AS DEFINED BELOW),
SENIOR LENDER (AS DEFINED IN THE SUBORDINATION AGREEMENT) AND MAIN STREET
CAPITAL CORPORATION, AS AGENT, WHICH AGREEMENT IS INCORPORATED HEREIN BY
REFERENCE. THIS NOTE AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE
SUBORDINATED TO THE SENIOR DEBT (AS DEFINED IN THE SUBORDINATION AGREEMENT) IN
THE MANNER AND TO THE EXTENT SET FORTH IN THE SUBORDINATION AGREEMENT. EACH
HOLDER OF THIS NOTE, BY ITS ACCEPTANCE HEREOF, ACKNOWLEDGES THAT THE PRINCIPAL
OF AND INTEREST ON THE INDEBTEDNESS CREATED OR EVIDENCED BY THIS NOTE SHALL NOT
BECOME DUE OR PAYABLE EXCEPT TO THE EXTENT PERMITTED BY THE SUBORDINATION AND
OTHER PROVISIONS SET FORTH HEREIN AND IRREVOCABLY AGREES TO BE BOUND BY THE
SUBORDINATION AND OTHER PROVISIONS SET FORTH IN THE SUBORDINATION AGREEMENT.

SECOND AMENDED AND RESTATED NONNEGOTIABLE PROMISSORY NOTE
Initial Principal Amount: $1,884,692.48    Dated as of February 24, 2014
FOR VALUE RECEIVED, Glowpoint, Inc., a Delaware corporation (“Maker”), promises
to pay to Shareholder Representative Services LLC, a Colorado limited liability
company, solely in its capacity as Sellers’ Representative, for the benefit of
the Stockholders (as defined in the Merger Agreement (as defined below))
(“Payee”), in lawful money of the United States of America, the principal sum of
$1,884,692.48 (the “Principal Amount”) plus any Interest (as defined below)
thereof, subject to reduction as provided in the Merger Agreement and in the
manner provided below. The Principal Amount shall be deemed for all purposes,
including with respect to calculation of Interest that accrues on such amount,
to have been reduced to $1,884,692.48 as of December 31, 2013.
This Second Amended and Restated Nonnegotiable Promissory Note (this “Note”) has
been executed and delivered pursuant to, and is subject to the terms and
conditions of, an Agreement and Plan of Merger (the “Merger Agreement”) dated
August 10, 2012, among Maker, GPAV Merger Sub, Inc., a Delaware corporation,
Affinity VideoNet, Inc., a Delaware corporation (“Affinity”), and Payee.
Capitalized terms used in this Note without definition have the respective
meanings given to them in the Merger Agreement.
1.    INTEREST AND PAYMENTS
(a)
The unpaid Principal Amount will accrue interest at an annual rate equal to
eight (8.0%) through December 31, 2013, and commencing December 31, 2013, at an
annual rate equal to ten percent (10.0%), compounding on a quarterly basis (the
“Interest”). Interest on the unpaid balance of this Note shall be due and
payable in arrears in quarterly payments commencing on April 1, 2013. Interest
on the outstanding principal amount will be computed on the basis of a year of
360 days and the actual number of days elapsed.





--------------------------------------------------------------------------------




(b)
If any amounts required to be paid by Maker under this Note (including without
limitation, principal or interest payable) remain unpaid after such amounts are
due, then Maker shall pay interest on the aggregate, outstanding principal
balance hereunder from the date Maker’s failure to make such payment until such
past due amounts are paid in full, at a per annum rate equal to thirteen percent
(13.0%) compounding on a quarterly basis. All computations of default interest
shall be based on a year of 360 days and actual days elapsed.

(c)
The Principal Amount, subject to any reduction as provided in the Merger
Agreement and Section 1(f) below, will be payable in accordance with the
following schedule, with any remaining Principal Amount to be due and payable in
full on January 4, 2016 (the “Maturity Date”) (subject to any deferrals
contemplated by Section 1(f) below):

(1)
Beginning on April 1, 2013 and continuing on the first day of each month
thereafter, solely if Maker has achieved a minimum EBITDA, measured on a
trailing three month basis as of such payment date, of at least $1,500,000, a
principal payment under this Note in an amount equal to $50,000. For purposes of
this Note, “EBITDA” shall have the meaning ascribed to such term in the Senior
Loan Agreement (defined below);

(2)
An additional principal payment on June 30, 2013 in an amount equal to 40% of
Maker’s trailing six month EBITDA as of such payment date less $3,000,000 solely
if Maker is in compliance, immediately prior to such payment and immediately
after giving effect to such payment, with the Modified Fixed Charge Ratio. For
purposes of this Note, Maker shall be in compliance with the “Modified Fixed
Charge Ratio” if Maker maintains, measured on a rolling four (4) quarter basis,
a ratio of (i) net income plus depreciation and amortization plus interest
expense after eliminating therefrom all extraordinary nonrecurring items of
income minus capital expenditures, minus distributions to (ii) the current
portion of all long-term debt (including without limitation payments made under
the Seller Note) plus interest expense, of at least 1.20 to 1.00; and

(3)
An additional principal payment on each of December 31, 2013, June 30, 2014, and
December 31, 2014, June 30, 2015 and December 31, 2015 in an amount equal to 40%
of Maker’s trailing six month EBITDA as of such payment date less $3,000,000.

(d)
All payments on this Note will be made by wire transfer of immediately available
funds to an account designated by Payee to Maker in writing, provided that Payee
may change such account by providing not less than two Business Days written
notice prior to any applicable payment date under Paragraph 1(a) and (c). If any
payment on this Note becomes due on a day that is not a Business Day, such
payment will be due on the next succeeding Business Day. Upon delivery of any
payment on this Note to Payee, Maker shall have no further duty, liability or
obligation with respect to delivery thereof to the Stockholders.

(e)
Maker may, without premium or penalty, at any time and from time to time, prepay
all or any portion of the outstanding amounts under this Note.

(f)
Maker may reduce the Principal Amount, or withhold and set off against any
portion of the Principal Amount, to the extent provided in, and in accordance
with the terms and conditions, of the Merger Agreement including, without
limitation, (i) by any Excess Closing Date Adjustment, (ii) by any adjustment
pursuant to Section 7.15 of the Merger Agreement and (iii) by any adjustment
pursuant to Article IX of the Merger Agreement. Any reduction of, or withholding
or set off against, this Note pursuant to this Section 1(f), shall be applied
against the payments of the Principal Amount (starting with the first payment on
the six month anniversary of the Closing Date until such payment is reduced to
$0 and, thereafter, against





--------------------------------------------------------------------------------




the next due payments in the same manner). In the event of any such reduction,
withholding or set off (as provided by and permitted under the Merger
Agreement), any and all Interest whether accrued or previously paid with respect
to the applicable portion of the Principal Amount will automatically be
cancelled and shall not be due or payable under this Note at any time (or, if
previously paid, such subsequent payments under Section 1(h) shall be reduced,
on a dollar for dollar basis, by the amount of such previously paid Interest).
For the avoidance of doubt, such cancellation of Interest shall not be given
effect for purposes of calculating the portion of the Principal Amount required
to be reduced, withheld or set off to satisfy the obligations under the Merger
Agreement.
(g)
Notwithstanding anything in this Note or the Merger Agreement to the contrary,
in the event that Maker is prohibited from making any payments of principal or
interest (the “Prohibited Payments”) pursuant to the terms of that certain Loan
Agreement, dated as of the date hereof, by and among Maker and its subsidiaries,
as borrowers, Main Street Capital Corporation, as agent and the lenders from
time to time party thereto (as amended, revised, restated or modified, the
“Senior Loan Agreement”), Maker’s obligation to make such Prohibited Payments
shall be deferred until two (2) Business Days after such payments are permitted
pursuant to the terms of the Senior Loan Agreement.

(h)
Upon the happening or occurrence of a Change in Control, Payee may, at Payee’s
sole discretion, require Maker to prepay this Note, in whole or in part, upon
ten (10) days prior written notice. For purposes of this Note, a “Change in
Control” means the sale of all or substantially all of Maker’s and its
subsidiaries’ assets, taken as a whole, or a merger, reorganization,
consolidation, or sale of voting securities such that Maker’s equityholders as
of the date hereof and their affiliates do not directly or indirectly hold a
majority of the voting securities of Maker (or the surviving entity to any such
merger or consolidation) immediately following the closing of such transaction;
provided, however, that in no event shall a “Change of Control” be deemed to
have occurred hereunder if a Change of Control (as defined in the Senior Loan
Agreement) has not occurred under the Senior Loan Agreement.

(i)
While any obligation remains owing under this Note, Maker shall not, and shall
cause its subsidiaries, not to make any distributions or pay any dividends to
any person on account of any equity ownership interest in Maker or any
subsidiary (other than (i) those payable solely in equity securities issued by
Maker or such subsidiary, (ii) those from any subsidiary to Maker) and (iii)
dividends to holders of Maker’s Series B-1 Convertible Preferred Stock (“Series
B-1 Preferred”) and Series A-2 Convertible Preferred Stock (Series A-2
Preferred”) on account of such Series B-1 Preferred or Series A-2 Preferred
beginning on January 1, 2013, payable quarterly in arrears, in an aggregate
amount not to exceed $160,000 in each quarter in accordance with the terms of
the Certificate of Designations, Preferences and Rights of Series B-1
Convertible Preferred Stock of Glowpoint, Inc. and the Certificate of
Designations, Preferences and Rights of Series A-2 Convertible Preferred Stock
of Glowpoint, Inc., each as in effect on the date hereof, provided that Maker
shall not make any such payment with respect to the Series B-1 Preferred or
Series A-2 Preferred if, after giving effect to such payment, Maker’s cash
balance would be less than 200% of the outstanding principal balance of this
Note as of the date of such payment.

(j)
Upon the happening or occurrence of any Event of Default other than an Event of
Default specified in clause (iii) of the definition of “Event of Default”, Payee
may at its option declare immediately due and payable the entire unpaid
Principal Amount of, and all accrued and unpaid Interest on, this Note, in which
event the entire unpaid Principal Amount of, and all accrued and unpaid interest
on, this Note shall become immediately due and payable. Upon the happening or
occurrence of an Event of Default specified in clause (iii) of the definition of
“Event of Default”, the entire unpaid Principal Amount of, and all accrued and
unpaid Interest





--------------------------------------------------------------------------------




on, this Note shall automatically become immediately due and payable, without
further notice or demand. Upon the happening or occurrence of any Event of
Default, Payee may also exercise, pursue, enforce, and/or realize upon any
available right or remedy provided at law or in equity. The remedies provided
for in this Note shall be cumulative and concurrent and may be pursued
singularly, successively, or concurrently against Maker in the sole discretion
of Payee.
For purposes of this Note, “Event of Default” shall mean the occurrence of any
one or more of the following:
(i)
Subject to Section 1(g) above, Maker’s failure to pay all or any part of the
Interest hereunder on the date due and payable and such failure continues for
three (3) Business Days after such due date;

(ii)
Subject to Section 1(g) above, Maker’s failure to pay all or any part of the
Principal Amount hereunder on the date due and payable and such failure
continues for three (3) Business Days after such due date;

(iii)
Maker makes a payment with respect to the Series B-1 Preferred or Series A-2
Preferred in violation of this Note; or

(iv)
Maker or any other person obligated to pay any part of the indebtedness
evidenced or governed by this Note: (1) commences any case, proceeding, or other
action seeking reorganization, arrangement, adjustment, liquidation,
dissolution, or composition of it or its debts under any debtor relief laws; or
(2) in any involuntary case, proceeding, or other action commenced against it
which seeks to have an order for relief entered against it, as debtor, or seeks
reorganization, arrangement, adjustment, liquidation, dissolution, or
composition of it or its debts under any law relating to bankruptcy, insolvency,
reorganization, or relief of debtors, and (i) fails to obtain a dismissal of
such case or proceeding or (ii) converts the case from one chapter of the
Federal Bankruptcy Code to another chapter, or (iii) is the subject of an order
for relief; or (3) applies or consents to have a trustee, receiver, custodian,
intervenor, liquidator, or other similar official appointed for or take
possession of all or any part of its property or has any court take jurisdiction
of its property which continues for a period of sixty (60) days.

Notwithstanding anything to the contrary herein, the remedies available under
this Note are subject, in all respects, to the terms, conditions and limitations
contemplated by the Senior Loan Agreement and related loan documents, including
any intercreditor or subordination agreements entered into in connection
therewith.
2.    MISCELLANEOUS
(a)
No Waiver. No delay or forbearance by act or omission on the part of Payee in
the exercise of any power, option, right, or remedy under this Note, or in the
collection of any money under this Note, shall operate as, or constitute, a
waiver of Payee’s right to exercise any such power, right, option, or remedy or
to collect any such money, nor render Payee liable for damages or to account for
any such money not collected. No single or partial exercise of, or failure to
exercise, any power, right, option, or remedy provided to Payee under this Note
shall preclude any other or further exercise of any such power, right, option,
or remedy or the exercise of any other power, right, option, or remedy provided
under this Note or at law or in equity.

(b)
Acceptance of Late or Partial Payments. Payee may accept late or partial payment
of any amount due under this Note; provided, however, that acceptance of one or
more late or partial





--------------------------------------------------------------------------------




payments shall not constitute a waiver of any default nor of any of Payee’s
rights to receive timely payment of any other payment. Acceptance of any
payment, whether partial or otherwise, after the happening or occurrence of an
Event of Default and the acceleration of the due date of this Note shall not
constitute a reinstatement of the pre-acceleration payment schedule, nor shall
it impair any of Payee’s rights or remedies under this Note.
(c)
Compliance with Usury Laws. All agreements between Maker and Payee are hereby
expressly limited so that in no contingency or event shall the amount paid or
agreed to be paid to the Payee for the use, forbearance, or detention of the
money to be loaned under this Note, exceed the maximum amount permissible under
the laws of Delaware. If, at the time of any interest payment, the payment
amount due under this Note transcends the legal limit, the obligation shall be
reduced to the legal limit. If the Payee should ever receive as interest an
amount that exceeds the highest lawful rate, the amount that would be excessive
as interest shall be applied to the reduction of the principal amount owing
under this Note, and not to the payment of interest.

(d)
Waiver. Maker waives presentment for payment, notice of nonpayment, protest,
demand, notice of protest, notice of intent to accelerate, notice of
acceleration and dishonor, diligence in enforcement and indulgences of every
kind and without further notice hereby agrees to renewals, extensions, exchanges
or releases of collateral, indulgences or partial payments, either before or
after maturity.

(e)
Assignments and Successors. This Note may not be assigned or transferred by
Payee without the prior written consent of Maker. Any purported assignment or
transfer without such prior written consent will be void. Subject to the
foregoing, this Note will inure to the benefit of the permitted assigns of
Payee.

(f)
Governing Law. This Note shall be governed by and construed in accordance with
the laws of the State of Delaware applicable to contracts made and performed in
such State.

(g)
Resolution of Conflicts; Arbitration. Any claim or dispute arising out of or
related to this Note, or the interpretation, making, performance, breach or
termination thereof, shall be finally settled by binding arbitration in the
County of Denver, State of Colorado in accordance with the then current
Commercial Arbitration Rules of the American Arbitration Association and
judgment upon the award rendered may be entered in any court having jurisdiction
thereof. The arbitrator(s) shall have the authority to grant any equitable and
legal remedies that would be available in any judicial proceeding instituted to
resolve a dispute.

(i)    Selection of Arbitrators. Such arbitration shall be conducted by a single
arbitrator chosen by mutual agreement of Maker and Payee. Alternatively, at the
request of either party before the commencement of arbitration, the arbitration
shall be conducted by three independent arbitrators, none of whom shall have any
competitive interests with Maker or Payee. Maker and Payee shall each select one
arbitrator. The two arbitrators so selected shall select a third arbitrator.
(ii)    Discovery. The arbitrator or arbitrators, as the case may be, shall set
a limited time period and establish procedures designed to reduce the cost and
time for discovery while allowing the parties an opportunity, adequate in the
sole judgment of the arbitrator or majority of the three arbitrators, as the
case may be, to discover relevant information from the opposing parties about
the subject matter of the dispute. The arbitrator, or a majority of the three
arbitrators, as the case may be, shall rule upon motions to compel or limit
discovery and shall have the authority to impose sanctions for discovery abuses,
including attorneys’ fees and costs, to the same extent as a competent court of
law or equity, should the arbitrators or a majority




--------------------------------------------------------------------------------




of the three arbitrators, as the case may be, determine that discovery was
sought without substantial justification or that discovery was refused or
objected to without substantial justification.
(iii)    Decision. The decision of the arbitrator or a majority of the three
arbitrators, as the case may be, as to the validity and amount of any claim in
an officer’s certificate shall be final, binding, and conclusive upon the
parties to this Note. Such decision shall be written and shall be supported by
written findings of fact and conclusions which shall set forth the award,
judgment, decree or order awarded by the arbitrator(s). Within thirty (30) days
of a decision of the arbitrator(s) requiring payment by one party to another,
such party shall make the payment to such other party.
(iv)    Other Relief. The parties to the arbitration may apply to a court of
competent jurisdiction for a temporary restraining order, preliminary injunction
or other interim or conservatory relief, as necessary, without breach of this
arbitration provision and without abridgement of the powers of the
arbitrator(s).
(v)    Costs and Expenses. The parties agree that each party shall pay its own
costs and expenses (including counsel fees) of any such arbitration, and each
party waives its right to seek an order compelling the other party to pay its
portion of its costs and expenses (including counsel fees) for any arbitration.
(vi)    Notices. Any notice required or permitted to be given under this Note
shall be given in accordance with Section 11.6 of the Merger Agreement.
(h)
This Note amends and restates that certain replacement Amended and Restated
Nonnegotiable Promissory Note in the original principal amount of $2,087,692.48
made by Maker payable to Payee dated October 17, 2013 and any amendments,
modifications, replacements or substitutions thereto, in its entirety, but this
Note does not constitute a novation thereof or of any obligations of Maker
thereunder.



IN WITNESS WHEREOF, Maker has executed and delivered this Note as of the date
first written above.
Glowpoint, Inc.


By:         /s/ David Clark           
Name: David Clark 
Title: Chief Financial Officer, Treasurer and Secretary
 





 




